DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasda et al. (US 8,535,841, as submitted by Applicant in the IDS forms)
Regarding claim 1, Gasda discloses a method of removing fuel cell debris from an interconnect (Fig. 5 and 6:54-67, 7:1-11 where fuel cell debris in the form of seal material is removed from the interconnect), the method comprising scanning a laser beam across the fuel cell debris adhered to the interconnect to remove the debris. (Fig. 5 and 6:54-67, 7:1-11 where a laser beam is scanned at the fuel cell stack and its seal material to remove the seals from the fuel cell interconnects).
Regarding claim 2, Gasda discloses the method of claim 1 as shown above, and Gasda further discloses wherein the fuel cell debris comprises at least one of a ceramic electrolyte or a seal material (Fig. 5 and 6:54-67, 7:1-11 where seal material is removed from the fuel cell interconnects)
Regarding claims 3 and 4, Gasda discloses the method of claim 2 as shown above, and Gasda further discloses wherein scanning the laser comprises irradiating opposing sides of the interconnect with one or more laser beams simultaneously. (Fig. 5 and 6:54-67, 7:1-11 where the heat from the laser beam radiates throughout the stack radiating both opposing sides of the interconnect simultaneously removing all of the seal material from all of the surfaces of interconnects in the stack)
Regarding claim 5, Gasda discloses the method of claim 2 as shown above, and Gasda further discloses wherein scanning the laser beam comprises scanning the laser beam while the interconnect is disposed in a vertical position. (Fig. 5 and 6:54-67, 7:1-11 where the interconnects in Fig. 5 are considered to be in a vertical position in relation to the stack when irradiated by the laser beam to remove the sealant).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK A CHERNOW/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729